  Case 2:21-cv-03626-MWF-MRW Document 16 Filed 07/06/21 Page 1 of 2 Page ID #:59




 1 David E. Bower (SBN 119546)
   MONTEVERDE & ASSOCIATES PC
 2
   600 Corporate Pointe, Suite 1170
 3 Culver City, CA 90230
   Tel: (213) 446-6652
 4
   Fax: (212) 202-7880
 5 dbower@monteverdelaw.com
 6 Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
12 DAVID NORMAND, Individually and            Civil Action No. 2:21-cv-03626-MWF
   on Behalf of All Others Similarly
13 Situated,                                  NOTICE OF VOLUNTARY
14                         Plaintiff,         DISMISSAL
15               v.
16 BOINGO WIRELESS, INC.,
   MICHAEL FINLEY, LANCE E.
17 ROSENZWEIG, MAURICE AUSTIN,
   ROY H. CHESTNUTT, MICHELE V.
18 CHOKA, CHARLES DAVIS, DAVID
   HAGAN, TERRELL JONES, and
19 KATHLEEN MISUNAS,
20                         Defendants.
21
22        Notice is hereby given that, pursuant to Rule 41(a)(1)(A)(i) of the Federal
23 Rules of Civil Procedure, Plaintiff voluntarily dismisses his claims in the above-
24 captioned action against Defendants as moot. This notice of dismissal is being filed
25 with the Court before service by Defendants of either an answer or a motion for
26 summary judgment.
27
28
 Case 2:21-cv-03626-MWF-MRW Document 16 Filed 07/06/21 Page 2 of 2 Page ID #:60




 1   DATED: July 6, 2021                  Respectfully submitted,

 2   OF COUNSEL                           /s/ David E. Bower
 3                                        David E. Bower
     MONTEVERDE & ASSOCIATES PC
 4   Juan E. Monteverde                   David E. Bower SBN 119546
 5   John W. Baylet                       MONTEVERDE & ASSOCIATES
     The Empire State Building            PC
 6   350 Fifth Avenue, Suite 4405         600 Corporate Pointe, Suite 1170
 7   New York, New York 10118             Culver City, CA 90230
     Tel: 212-971-1341                    Tel: (213) 446-6652
 8   Fax: 212-202-7880                    Fax: (212) 202-7880
 9   jmonteverde@monteverdelaw.com        dbower@monteverdelaw.com

10   Counsel for Plaintiff                Counsel for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        1
                             CLASS ACTION COMPLAINT
